 Case: 4:19-cv-02283-HEA Doc. #: 18 Filed: 11/13/20 Page: 1 of 9 PageID #: 632




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

YOLANDA C. FLANIGAN,                          )
                                              )
      Plaintiff,                              )
                                              )
v.                                            )      Case No. 4:19CV2283 HEA
                                              )
ANDREW M. SAUL,                               )
Commissioner of Social Security,              )
                                              )
      Defendant.                              )


                   OPINION, MEMORANDUM AND ORDER

      This matter is before the court for judicial review of the final decision of the

Commissioner of Social Security denying the application of plaintiff for disability

insurance benefits under Title II, 42 U.S.C. §§ 401, et seq. and denial of

supplemental security income benefits under Title XVI, 42 U.S.C. §§ 1381, et seq.

The Court has reviewed the filings and the administrative record as a whole which

includes the hearing transcript and medical evidence. The decision of the

Commissioner will be affirmed.

                                    Background

      On December 17, 2016, Plaintiff filed applications for DIB (Tr. 148) and

SSI, (Tr. 150) alleging an onset of disability on September 14, 2016. On February

1, 2017, Defendant issued a Notice of Disapproved Claims. (Tr. 80). Plaintiff filed
 Case: 4:19-cv-02283-HEA Doc. #: 18 Filed: 11/13/20 Page: 2 of 9 PageID #: 633




a Request for Hearing by Administrative Law Judge (ALJ) on February 7, 2017.

(Tr. 85). After a hearing on August 18, 2018, ALJ Koren Mueller issued an

unfavorable decision dated November 30, 2018. (Tr. 9-30). On December 21,

2018, Plaintiff filed a request for review of the hearing decision with Defendant

agency’s Appeals Council. (Tr. 145-6). The Appeals Council denied Plaintiff’s

request on June 27, 2019. (Tr. 1). The decision of the ALJ became the final

decision of Defendant agency. Plaintiff has exhausted the administrative remedies.

      In the decision, the ALJ found Plaintiff had the severe impairments of:

systemic lupus erythematosus (SLE) and asthma (20 CFR 404.1520(c) and

416.920(c)).

      While the ALJ found none of Plaintiff’s impairments met or equaled a listed

impairment, she did find some limitations. Specifically, the ALJ found Plaintiff

retained the residual functional capacity (“RFC”) to perform:

      sedentary work as defined in 20 CFR 404.1567(a) and 416.967(a) except
      she can only occasionally climb ramps and stairs; occasionally climb
      ladders, ropes and scaffolds; frequently balance; occasionally stoop,
      kneel, crouch and crawl; frequently handle and finger with her bilateral
      upper extremities; occasionally be exposed to extreme heat, extreme
      cold, and humidity; and occasionally be exposed to concentrated fumes,
      dusts, odors, gases and poor ventilation.

      Based on vocational expert testimony, the ALJ found Plaintiff was able to

perform her past relevant work as a legal assistant.

                                Hearing Testimony


                                          2
 Case: 4:19-cv-02283-HEA Doc. #: 18 Filed: 11/13/20 Page: 3 of 9 PageID #: 634




      Plaintiff appeared and testified at the hearing. She stated that she lived in a

two-story house with her mother. She has a master’s degree in legal studies. She

babysits her older grandchildren in her home. Her mother cooks for her a lot and

children also help her. She testified that she does some volunteer work on good

days. She has pain in her legs, arms, and fingers; her body aches. Often, she has to

spend the day doing nothing but watching television.

      A vocational expert also testified at the hearing.

                                  Legal Standard

      To be eligible for DBI under the Social Security Act, Plaintiff must prove

that she is disabled. Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001);

Baker v. Secretary of Health & Human Servs., 955 F.2d 552, 555 (8th Cir. 1992).

The Social Security Act defines disability as the inability “to engage in any

substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than twelve months.” 42

U.S.C. § 1382c(a)(3)(A). An individual will be declared disabled “only if [his]

physical or mental impairment or impairments are of such severity that [he] is not

only unable to do [his] previous work but cannot, considering [his] age, education,

and work experience, engage in any other kind of substantial gainful work which

exists in the national economy.” 42 U.S.C. § 1382c(a)(3)(B).


                                          3
 Case: 4:19-cv-02283-HEA Doc. #: 18 Filed: 11/13/20 Page: 4 of 9 PageID #: 635




      The Commissioner engages in a five-step evaluation process to determine

whether a claimant is disabled. See 20 C.F.R. § 416.920; Bowen v. Yuckert, 482

U.S. 137, 140-42 (1987). At Step One, the ALJ determines whether the claimant is

currently engaged in substantial gainful activity. At Step Two, the ALJ considers

whether the claimant has a “severe” impairment or combination of impairments. At

Step Three, the ALJ determines whether the severe impairment(s) meets or

medically equals the severity of a listed impairment; if so, the claimant is

determined to be disabled, and if not, the ALJ's analysis proceeds to Step Four.

      At Step Four of the process, the ALJ must assess the claimant's residual

functional capacity (RFC) – that is, the most the claimant is able to do despite his

physical and mental limitations, Martise v. Astrue, 641 F.3d 909, 923 (8th Cir.

2011) – and determine whether the claimant is able to perform any past relevant

work. Goff v. Barnhart, 421 F.3d 785, 790 (8th Cir. 2005) (RFC assessment occurs

at fourth step of process).

      The claimant bears the burden through Step Four of the analysis. If he meets

this burden and shows that he is unable to perform his past relevant work, the

burden shifts to the Commissioner at Step Five to produce evidence demonstrating

that the claimant has the RFC to perform other jobs in the national economy that

exist in significant numbers and are consistent with his impairments and vocational




                                          4
 Case: 4:19-cv-02283-HEA Doc. #: 18 Filed: 11/13/20 Page: 5 of 9 PageID #: 636




factors such as age, education, and work experience. Phillips v. Astrue, 671 F.3d

699, 702 (8th Cir. 2012).

      The Court must affirm the Commissioner's decision if it is supported by

substantial evidence on the record as a whole. 42 U.S.C. § 405(g); Richardson v.

Perales, 402 U.S. 389, 401 (1971); Jones v. Astrue, 619 F.3d 963, 968 (8th Cir.

2010). Substantial evidence is less than a preponderance but enough that a

reasonable person would find it adequate to support the conclusion. Jones, 619

Additionally, the Court must consider evidence that supports the Commissioner's

decision as well as any evidence that fairly detracts from the decision. Boyd v.

Colvin, 831 F.3d 1015, 1020 (8th Cir. 2016). If, after reviewing the entire record, it

is possible to draw two inconsistent positions and the Commissioner has adopted

one of those positions, the Court must affirm the Commissioner's decision; the

Court may not reverse the Commissioner's decision merely because substantial

evidence could also support a contrary outcome. Id; see also Fentress v. Berryhill,

854 F.3d 1016, 1021 (8th Cir. 2017).

      A court does not “reweigh the evidence presented to the ALJ, and [it]

defer[s] to the ALJ's determinations regarding the credibility of testimony, as long

as those determination are supported by good reasons and substantial evidence.”

Renstrom v. Astrue, 680 F.3d 1057, 1064 (8th Cir. 2012) (quoting Gonzales v.

Barnhart, 465 F.3d 890, 894 (8th Cir. 2006)).


                                          5
 Case: 4:19-cv-02283-HEA Doc. #: 18 Filed: 11/13/20 Page: 6 of 9 PageID #: 637




                                Decision of the ALJ

      At Step One of the decision, the ALJ found that Plaintiff had not engaged in

substantial gainful activity since September 14, 2016, her alleged onset date. At

Step Two, the ALJ found that Plaintiff had the severe impairments of systemic

lupus erythematosus (SLE) and asthma. The ALJ found Plaintiff did not have an

impairment or combination of impairments listed in or medically equal to one

contained in the Listings, 20 C.F.R. part 404, subpart P, appendix 1, (20 CFR

404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925 and 416.926).

      The ALJ determined that plaintiff retained the residual functional capacity to

perform sedentary work with the restrictions stated above. At Step Four, the ALJ

found that plaintiff is able to perform her past relevant work as a legal assistant.

Therefore, the ALJ found Plaintiff not disabled.

                               Statement of the Issues

      Generally, the issues in a Social Security case are whether the final decision

of the Commissioner is consistent with the Social Security Act, regulations, and

applicable case law, and whether the findings of fact are supported by substantial

evidence on the record as a whole. The issue here is the ALJ failed to properly

evaluate opinion evidence.

                                      Discussion

Opinion Evidence

                                           6
 Case: 4:19-cv-02283-HEA Doc. #: 18 Filed: 11/13/20 Page: 7 of 9 PageID #: 638




      Plaintiff argues the ALJ failed to properly consider opinion evidence of her

treating providers.

      The ALJ concluded that the evidence did not establish that Plaintiff’s lupus

results in marked limitation in the areas of activities of daily living, social

functioning, or completing tasks in a timely manner due to deficiencies in

concentration, persistence, or pace. She found that while Plaintiff stated that

she cannot cook, clean, do laundry, drive, or shop, her ongoing part-time

employment after her alleged onset date shows that she does not have marked

limitation in activities of daily living due to lupus. In determining whether to

give significant weight to Plaintiff’s treating physicians, the ALJ found that

the record showed Plaintiff’s “flare ups” were essentially due to not taking

medication and an infection which triggered an episode. Plaintiff argues that

the record contained only one instance of medicine non-compliance, as

Defendant correctly asserts, the record contains two such instances, and the

infection trigger. The record does not support the severe limitations placed

on Plaintiff by her treating physicians. The ALJ gave good reasons for

discounting the opinions. Plaintiff’s symptoms were stabilized with

medication. Her records establish that her symptoms were mild to moderate.

She could take college courses and babysit her grandchildren.

      As the ALJ noted, Plaintiff’s lab results varied slightly but generally


                                           7
 Case: 4:19-cv-02283-HEA Doc. #: 18 Filed: 11/13/20 Page: 8 of 9 PageID #: 639




remained fairly consistent, with strongly positive serologies and low

complements but no evidence of renal involvement. Her weight was stable,

as providers described her as “well nourished” with “good exercise habits .”

As Defendant notes, Plaintiff’s examinations were routinely unremarkable.

The weight she gave to Plaintiff’s treating providers was based on the record as a

whole. The ALJ did not disregard evidence or ignore potential limitations. She

discussed her reasoning for giving Plaintiff’s treating physician little significance;

that reasoning is supported by the medical records. The credible evidence in the

record supports the ALJ’s RFC to perform sedentary work.

                                     Conclusion

      For the reasons set forth above, the Court finds that substantial evidence on

the record as a whole supports the Commissioner’s decision that Plaintiff is not

disabled.

      Accordingly,

      IT IS HEREBY ORDERED that the decision of the Commissioner is

AFFIRMED.

      A separate judgment in accordance with this Opinion, Memorandum, and




                                           8
 Case: 4:19-cv-02283-HEA Doc. #: 18 Filed: 11/13/20 Page: 9 of 9 PageID #: 640




Order is entered this same date.

      Dated this 13th day of November, 2020.




                                    ________________________________
                                       HENRY EDWARD AUTREY
                                    UNITED STATES DISTRICT JUDGE




                                       9
